Name: 95/67/EC: Council Decision of 6 March 1995 on the conclusion of the Agreement in the form of an Exchange of Letters amending the Cooperation Agreement between the European Economic Community and the Yemen Arab Republic
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  European construction;  economic conditions;  cooperation policy
 Date Published: 1995-03-15

 15.3.1995 EN Official Journal of the European Communities L 57/77 COUNCIL DECISION of 6 March 1995 on the conclusion of the Agreement in the form of an exchange of letters amending the Cooperation Agreement between the European Economic Community and the Yemen Arab Republic (95/67/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 113 and 130y in conjunction with the first sentence of Article 228 (2) and Article 228 (3) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, pursuant to Article 130 of the Treaty, Community policy in the sphere of development cooperation should foster the sustainable economic and social development of the developing countries, their smooth and gradual integration into the world economy and the campaign against poverty in those countries; Whereas, as a result of the unification of the Yemen Arab Republic and the People's Democratic Republic of Yemen to form the Republic of Yemen, it is necessary to modify the Cooperation Agreement between the European Economic Community and the Yemen Arab Republic (3); Whereas negotiations to this effect have been conducted with the Republic of Yemen and have resulted in an Agreement in the form of an exchange of letters which it is in the Community's interests to approve, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters amending the Cooperation Agreement between the European Economic Community and the Yemen Arab Republic is hereby approved on behalf of the European Community. The text of the Agreement in the form of an exchange of letters is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an exchange of letters referred to in Article 1 in order to bind the Community. Done at Brussels, 6 March 1995. For the Council The President A. JUPPÃ  (1) OJ No C 310, 16. 11. 1993, p. 19. (2) OJ No C 128, 9. 5. 1994, p. 525. (3) OJ No L 26, 31. 1. 1985, p. 2.